Citation Nr: 0904879	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-17 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2008, the Board obtained an independent medical 
expert opinion pursuant to 38 C.F.R. § 20.901(b).  The Board 
provided the veteran with a copy of the opinion and an 
opportunity to submit additional evidence or argument in 
response.  In January 2009, the Board received additional 
argument from the veteran as well as a request that her case 
be remanded so that the agency of original jurisidiction 
could readjudicate her claim in light of the additional 
evidence.  The Board must remand this case to comply with the 
veteran's request.  See 38 C.F.R. § 20.903 (2008).

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  This duty arises upon receipt of a complete or 
substantially complete application for benefits.  Id.  
Specifically, the VCAA requires that VA notify a veteran what 
the evidence needs to substantiate the claim, what 
information and evidence VA will seek to provide, and what 
evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008).  

The claims file does not show that the veteran has been 
provided with VCAA notice with respect to the issue 
entitlement to service connection for chronic fatigue 
syndrome.  The claims file does show that the RO provided the 
veteran with VCAA notice in correspondences dated in April 
2001 and August 2005; however, in neither of those documents 
did the RO refer to the chronic fatigue syndrome claim.  
Unfortunately, the Board may not rely on either of these 
documents as proof of proper VCAA notice because VA must 
provide notice to a veteran with respect to each claim.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).  Failure to 
specifically notify a veteran with respect to each claim is 
presumed to be prejudicial error.  Id.  

The Board acknowledges that the veteran has also been 
provided with a statement of the case, dated in January 2004, 
and supplemental statements of the case, dated in January 
2005 and November 2006, that included a discussion of VA's 
duties to notify and to assist under the VCAA.  The Board, 
however, may not rely on these documents as proof of proper 
VCAA notice because although the veteran might have been able 
to infer from these documents what was necessary to 
substantiate her claim, such post-decisional communications 
do not satisfy VA's duty of affirmative notification.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (2006) (Mayfield 
II) (stating that various post-decisional communications from 
which a claimant might have been able to infer what evidence 
VA found lacking in the claimant's presentation does not 
satisfy VA's duty of affirmative notification).  On remand, 
the AOJ must provide proper VCAA notice to the veteran for 
the chronic fatigue syndrome claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice of 
VA's duties under the VCAA and the 
delegation of responsibility between VA 
and the veteran in procuring the evidence 
relevant to the appealed claim of 
entitlement to service connection for 
chronic fatigue syndrome.  This notice 
shall specify what information and medical 
or lay evidence is necessary to 
substantiate the claim.  As part of that 
notice, the RO shall indicate which 
portion of the information and evidence is 
to be provided by the veteran and which 
portion VA will attempt to obtain on 
behalf of the veteran.  The veteran should 
be afforded the appropriate period of time 
for response to all written notice and 
development as required by law.

2.  Thereafter, the veteran's claim of 
entitlement to service connection for 
chronic fatigue syndrome should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and her 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

